DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention IV (Figs. 21-32 and claims 24-32) in the reply filed on 5/13/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/3/21 and 2/24/21 were considered by the examiner.
Drawings
The drawings are objected to because Fig. 7 shows steps S50 and S60 which are not identified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [00142], line 1 has “has” which appear to be “have”; [00152] , line 3 has “shows” which is unclear; [00161], line 4 has “actuators 180” which appears to be “actuators 190”, and line 8 has “thee” which appears to be “the”;[00171], line 6 has “module 1220” which appears to be “module 122”;[00201], line 3 has “unit 520” which appears to be “unit 502”;[00216], line 3 has “angler” which is unclear;[00242], lines 3-4 are unclear;[00268], line 3 recites “gap GT” which is unclear since this does not appear to be marked in the drawings;[00287], line 1 has “different” which is unclear;[00289], line 1 has “Fig. 18” which appears to be “Fig. 19”;[00293], line 3 has “emitter 100” which appears to be “emitter 501”;[00297], line 2 has “third embodiment” which appears to be “sixth embodiment”;
[00305], line 3 has “angler” which is unclear;
[00321], line 4 has “member 640” which appears to be “member 650”;[00325], line 1 has “holes 921” which appears to be “holes 912”; and[00351], line 1 has “Fig. 9” which appears to be “Fig. 19”, and line 5 has “difference” which is unclear.  
Appropriate correction is required.
Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24, line 44 has “the light diffusion cover has a two steps” which is unclear.  It appears to be “the light diffusion cover has two steps”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, line 5 recites “several rails”, however line 8 recites “a touch board inserted in the rails” which is unclear since the touch board is inserted in one of the rails; line 10 recites “a haptic board inserted in another one of the rails”, but line 43 recites “the haptic board is inserted in a rail” which is unclear.
Claim 25 recites a first rail and a second rail, but these elements are not provided with proper antecedent basis as part of the “several rails” of claim 24.
Claim 28, lines 6-7 recite “transmitting light to the outside” which is unclear regarding what is the “outside”.
Claim 29, lines 4-5 recite “radiated light forward” which is unclear since “forward” is not defined in the claim language.
Claim 32, lines 3-4 recite “front-rear direction” which is unclear since this direction is not defined in the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694